      Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 1 of 26



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

ALDARESS CARTER, INDIVIDUALLY,                         )
AND FOR A CLASS OF SIMILARLY                           )
SITUATED PERSONS OR ENTITIES,                          )
                                                       )
       Plaintiffs                                      )
                                                       )          Civil Action No.:
       v.                                              )          2:15-cv-555-RCL
                                                       )
THE CITY OF MONTGOMERY and                             )
BRANCH D. KLOESS; JUDICIAL                             )
CORRECTION SERVICES, INC.,                             )
a corporation; CORRECTIONAL                            )
HEALTHCARE COMPANIES, INC., a                          )
corporation; CHC COMPANIES, INC., a                    )
corporation.                                           )
                                                       )
       Defendants.                                     )

                  PLAINTIFF’S RESPONSE IN OPPOSITION TO
             DEFENDANTS’ MOTIONS TO STRIKE (DOCS. 156, 157, & 167)

       COMES NOW Plaintiff in the above-styled cause and submits this Response in Opposition

to Defendants’ Motions to Strike (Docs. 156, 157, & 167). Defendants’ Motions are due to be denied

for the reasons stated herein, and Plaintiff states as follows:

I.     DOC. 118-1 IS A SUMMARY EXHIBIT PERMITTED UNDER FED. R. EVID. 1006
       AND AN ADMISSIBLE PEDAGOGICAL EXHIBIT SUBMITTED TO AID THE
       COURT IN ITS CLASS CERTIFICATION ANALYSIS.

       Fed. R. Evid. 1006 states that a “proponent of evidence may use a summary, chart, or

calculation to prove the content of voluminous writings, recordings, or photographs that cannot be

conveniently examined in court. The proponent must make the originals or duplicates available for

examination or copying, or both, by other parties at a reasonable time and place. And the court may

order the proponent to produce them in court.” Fed. R. Evid. 1006. Regarding the application of
      Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 2 of 26



Rule 1006, quantity and complexity of materials are considered, and “the point of the rule is to admit

summaries of material that cannot conveniently be examined in court.” 31 Fed. Prac. & Proc. Evid.

§ 8043 (1st ed.). In addition to composite exhibits under Fed. R. Evid. 1006, pedagogical summaries

may be offered and admitted to help organize or explain evidentiary materials. The First Circuit has

analyzed the interplay of Fed. R. Evid. 1006 and pedagogical exhibits:

       The Federal Rules of Evidence offer multiple options for an attorney who wishes to
       summarize complex evidence. . .

       Rule 1006 allows “[t]he contents of voluminous writings . . . which cannot
       conveniently be examined in court [to] be presented in the form of a chart, summary,
       or calculation.” Fed. R. Evid. 1006. . . . “Most notably, Rule 1006 evidence normally
       is objectionable if the voluminous source material on which it is based is
       inadmissible.” 31 Charles A. Wright & Victor J. Gold, Federal Practice and
       Procedure § 8043, at 521-22 (2000). The proponent must show that the voluminous
       source materials are what the proponent claims them to be and that the summary
       accurately summarizes the source materials. Id. at 525.

       Under Rule 1006, the underlying documents must be made available to the other
       parties, and “[t]he court may order that they be produced in court.” The discretion
       accorded the trial court to order production of the documents means that the evidence
       underlying Rule 1006 summaries need not be introduced into evidence, . . . , but
       nothing in the rule forecloses a party from doing so. . . .

       ...

       . . .We agree with the Fifth Circuit, however, that “[t]he fact that the underlying
       documents are already in evidence does not mean that they can be ‘conveniently
       examined in court.’ ” Stephens, 779 F.2d at 239 (quoting Lemire, 720 F.2d at 1347).
       Thus, in such instances, Rule 1006 still serves its purpose of allowing the jury to
       consider secondary evidence as a substitute for the originals.

       A trial judge also may allow use of a chart or other summary tool under Fed. R. Evid.
       611(a), which gives the trial court “control over the mode ... [of] presenting
       evidence.”13 See, e.g., United States v. Harms, 442 F.3d 367, 375 (5th Cir.2006);
       Janati, 374 F.3d at 273; United States v. Bray, 139 F.3d 1104, 1111 (6th Cir.1998).
       Such summaries most typically are used as “pedagogical devices” to “clarify and
       simplify complex testimony or other information and evidence or to assist counsel
       in the presentation of argument to the court or jury.” Bray, 139 F.3d at 1111; see also


                                                  2
      Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 3 of 26



       Janati, 374 F.3d at 273; 6 Weinstein's Federal Evidence § 1006.08[4]. . . .

       The lines between these two types of summary documents are easily blurred. A
       summary that is admissible under Rule 1006 - and is thus most appropriately
       introduced under that rule - could properly be offered under Rule 611(a) if the
       supporting material has been admitted into evidence. Likewise, a chart that originally
       was offered as a jury aid to assist with review of voluminous underlying documents
       already in evidence - and which accurately summarizes those documents -
       alternatively could be admitted under Rule 1006 if the court concluded that the
       supporting documents could not be examined conveniently in court. . . .

       In a case where voluminous underlying records are involved, the key difference
       between these various approaches appears to be the purpose for which the summaries
       are offered. Charts admitted under Rule 1006 are explicitly intended to reflect the
       contents of the documents they summarize and typically are substitutes in evidence
       for the voluminous originals. Consequently, they must fairly represent the underlying
       documents and be “ ‘accurate and nonprejudicial.’ ” Bray, 139 F.3d at 1111 (quoting
       Gomez v. Great Lakes Steel Div., Nat'l Steel Corp., 803 F.2d 250, 257 (6th
       Cir.1986)); see also Janati, 374 F.3d at 272.

       By contrast, a pedagogical aid that is allowed under Rule 611(a) to illustrate or clarify
       a party's position,. . ., may be less neutral in its presentation. Record support is
       necessary because such devices tend to be “more akin to argument than evidence,”
       Weinstein's Federal Evidence § 1006.08[4]; Bray, 139 F.3d at 1111, and “may reflect
       to some extent, through captions or other organizational devices or descriptions, the
       inferences and conclusions drawn from the underlying evidence by the summary's
       proponent,” Bray, 139 F.3d at 1111; see also Janati, 374 F.3d at 273. In some cases,
       however, such pedagogical devices may be sufficiently accurate and reliable that
       they, too, are admissible in evidence, even though they do not meet the specific
       requirements of Rule 1006. Bray, 139 F.3d at 1112; 6 Weinstein's Federal Evidence
       § 1006.04[2].

United States v. Milkiewicz, 470 F.3d 390, 395–98 (1st Cir. 2006).

       Here, Doc. 118-1 is both Rule 1006 evidence and an admissible pedagogical exhibit. The

exhibit itself contains JCS’ own business records, including charts and tables from ProbationTracker,

information and excerpts from the JCS training manual in evidence (Doc. 73-3 p. 103 through 73-4

p. 106), and the JCS records for the named Plaintiff. In fact, 20 pages of the 52 page exhibit consists

solely of the JCS case file report for the named Plaintiff, which was taken directly from JCS’


                                                  3
     Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 4 of 26



ProbationTracker. Page 4 also provides an extensive index of the exhibits compiled from the JCS

business records including:

       1.      APT Payment Types – printed from the JCS table PaymentTypes.

       2.      APT Status Codes and Status Actions in ProbationTracker - printed from the
               JCS tables StatusCodes and StatusActions.

       3.      APT Docs - Query of Documents scanned into ProbationTracker after August
               28, 2010 that terminated JCS ‘Probation’ giving credit for time served.

       4.      JCS Modification of Termination Forms signed by Montgomery judges
               showing the termination of probationers due to “credit for time served”.

       5.      APT Status Details Table - Status Action T - on or after Aug 28, 2010.

       6.      JCS Termed Case Report printed from ProbationTracker listing
               Montgomery’s JCS ‘Probationers’ terminated since August 28, 2010.

       7.      Documents scanned into ProbationTracker for Aldaress Carter’s two (2) JCS
               probations.

       8.      APT_Employer table information where Employer is Like - SSI, disb, or
               unemp.

(Doc. 118-1, p.4). And, footnote 1 of Doc. 118-1 explains that:

       “APT stands for Alabama Probation Tracker. This is the complete SQL database of
       the JCS ProbationTracker for the State of Alabama. This database was produced by
       JCS in 2015. SQL queries can be run from this database to obtain specific details as
       explained in this report.” (Doc. 118-1, p. 4 fn. 1).

       Because Doc. 118-1 consists of JCS’ own business records, the same are an exception to the

hearsay rule under Fed. R. Evid. 803(6) and are admissible.

       Further, Doc. 118-1 does not proffer opinion or conclusions and, as a result, qualifies as Rule




                                                 4
       Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 5 of 26



1006 evidence.1 However, if the Court finds that Doc. 118-1 is “more akin to argument than

evidence,” Doc. 118-1 also serves as an admissible demonstrative aid to help the Court by organizing

and providing an understanding of the JCS ProbationTracker system, the JCS Training Manual, and

the thousands of underlying documents organized there that are relevant to the Court’s consideration

of class certification. See 3 Newberg on Class Actions § 7:4 (5th ed.)(In order to prevent the class

certification hearing from turning into a mini-trial on the merits, the court may “limit the number of

witnesses, require depositions to be summarized, call for written statements of the direct evidence,

and use other techniques … for nonjury proceedings.”). For all of these reasons, Defendants’

Motions to Strike are due to be denied.

III.     THE RAY EXPERT REPORT (DOC. 156-1) IS AVAILABLE FOR THE COURT’S
         CONSIDERATION.

         Doc. 118-1 is not an expert report, but a “Composite Exhibit based upon the JCS private

probation system data as applied in Montgomery’s municipal court.” (Doc. 118-1, p. 5).Ignoring this,

Defendants harp on Fed. R. Evid. 702 and claim the Court is required to evaluate all experts in

advance of class certification. (Doc. 156, p. 3). As a side note, experts for class certification are not

required for a motion for class certification to be granted. Furthermore, to the extent that CHCC

claims Plaintiff violated Fed. R. Civ. P. 37(c)(1), Doc. 118-1 is not an expert report; there is no

scheduling order in this case setting disclosure deadlines; and Plaintiff has fully complied with Fed.

R. Civ. P. 26.

         Setting all of that aside, however, Defendants JCS and CHCC agreed to stipulate to the use


         1
           It is worth noting that Rule 1006 evidence, itself, has been found to be an exception to the hearsay rule, as well.
United States v. DeBoer, 966 F.2d 1066, 1069 (6th Cir. 1992)(“. . .Fed. R. Evid. 1006, an exception to the hearsay rule,
permits voluminous writings and records which cannot conveniently be examined in court be condensed into
summaries.”)

                                                              5
       Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 6 of 26



of the documents, depositions, and exhibits produced in Ray v. JCS. (Doc. 123, p.2). In fact, JCS has

gone so far as to submit to this Court for its consideration and review the expert report filed by the

plaintiffs in Ray. (Doc. 156-1). The Ray plaintiffs’ expert report is over 120 pages and addresses

statewide class certification based on the data and documents contained in JCS ProbationTracker.

Furthermore, Judge Proctor in the Northern District found the Ray expert report to be helpful to the

upcoming state-wide class certification proceedings in that case. (See Ray Doc. 632)2. As this Court

is aware, the claims presented in Ray include some of those presented in this litigation. The Ray

expert, Peter Coons, was deposed by Defendants JCS and CHCC for over ten hours regarding his

opinions and findings, and JCS stipulated in this case to the use of Mr. Coons’ deposition and

exhibits in Ray. (Doc. 123, p. 2). Thus, while Doc. 118-1 is a composite exhibit that will be helpful

to the Court in evaluating class certification, Plaintiff submits that the Ray expert report filed into

the record here by JCS (Doc. 156-1) will also be useful to the Court, as the class certification

analysis in that report subsumes a class for those in Montgomery. See In re Scientific-Atlanta, Inc.

Securities Litigation, 571 F. Supp. 2d 1315, 1322 (N.D. Ga. 2007)(considering the entire record

before the court in determining plaintiff’s motion for class certification was due to be granted).

III.     THE CLEVELAND AND WATTS DEPOSITION TESTIMONY & EXHIBITS ARE
         ADMISSIBLE.

         Significantly, the only party objecting to the use of Exhibits15, 16, Docs. 73-1 and 73-2 is

CHCC.3 Neither the City nor JCS objects to the use of these depositions and exhibits, and the City

was in attendance at the depositions in issue. Therefore, all of the proffered depositions and exhibits

         2
          This Court may take judicial notice of the Ray orders and filings. Fed. R. Evid. 201.
         3
          While Montgomery’s submission notes CHCC’s objections, the City only “joins in the objection to Exhibit 1,
and moves to strike that Exhibit filed by Plaintiff Carter in Support Motion for Class Certification. . .” (Doc. 167, p.1).
Exhibit 1 is Doc. 118-1, and its admissibility is discussed above.

                                                            6
       Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 7 of 26



should – at the very least – be considered regarding these two Defendants.

         And, while CHCC was not in attendance or a party to the Cleveland and Watts actions, the

depositions should nevertheless be admitted for the Court’s full consideration. “The purpose of using

prior depositions and testimony is to save the time, effort and money of the litigants and to expedite

trials with a view to achieving substantial justice.” Hertz v. Graham, 23 F.R.D. 17 (S.D. NY 1958).

Here, numerous actions occurred across Alabama involving JCS’ probation and CHCC’s role

therein. To require deposing and redeposing the same individuals, experts, and entities over and over

again in each of these many actions would create a substantial waste of resources, time, and money

of both counsel and of the courts. Plaintiff attempted to curb these concerns through the Joint Report

filed in this case (Doc. 123) and by offering depositions and exhibits from prior actions that concern

many of the same issues and parties here.4 For use of the depositions from prior actions, “. . . a

substantial identity of issues, rather than precisely the same subject matter, is all that is required.”

8A Fed. Prac. & Proc. Civ. § 2150 (3d ed.). This requirement is satisfied here.

         Also, CHCC’s claim of its inability to “participate in the depositions” and “to protect its legal

interest” rings hollow. (Doc. 157, p. 11). With the exception of the deposition of their own client,

counsel for CHCC has not asked a single question in any of the Ray depositions, and over 20

depositions have been taken in that matter.5 Thus, logic follows that even if CHCC had attended the

         4
          The Cleveland v. City of Montgomery, et al., 2:13-cv-732-MEF concerns a plaintiff being ordered to jail
without the benefit of counsel when she was unable to pay fines and costs associated with various traffic tickets in the
Montgomery Municipal Court. Watts v. City of Montgomery, et al., 2:13-cv-733-MEF likewise concerns a plaintiff
previously ordered to make payments on traffic tickets and misdemeanor charges to JCS and then later the Montgomery
Municipal Court. When he was unable to make those payments due to his indigency, the plaintiff was incarcerated in the
Montgomery Municipal jail. As the Court is aware, these issues are also central to this case.
         5
           Indeed, CHCC has taken a similar approach in depositions taken in other related cases. For example, in Woods
v. Columbiana, 2:15-cv-00493-RDP, CHCC only asked four questions total in the seven depositions that have been
conducted. And although the seven-hour time limit was reached during Mr. Carter’s deposition in this case, CHCC did
not ask any questions of the named Plaintiff here.

                                                           7
      Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 8 of 26



depositions in issue, no questions would have been asked on CHCC’s behalf. Furthermore, to the

extent CHCC has questions to ask Judge Hayes, Nixon, and Westry, Plaintiff’s Motion for Class

Certification and Evidentiary Submission have been pending for well over a year now. At any point,

CHCC could have sought nonparty discovery from these individuals, but it chose not to do so.

Moreover, these same documents have been submitted by JCS, as well, yet CHCC has made no

effort to strike the same. (Docs. 156-2 & 156-3). CHCC is not prejudiced by the submission of these

depositions and its Motion to Strike is due to be denied.

IV.    ALL OF THE BISHOP REPORTS SHOULD BE STRICKEN FROM THE RECORD.

       As part of its Motion to Strike, JCS filed into this record an expert report and exhibits of Brad

Bishop for the Court’s consideration on class certification. (Docs. 156-2, 156-3). CHCC has

previously filed a prior expert report of Brad Bishop into this record (Docs. 79-2, 79-3), which is the

subject of Plaintiff’s October 26, 2016 Motion to Strike (Doc. 87). That Motion is still pending and

Plaintiff adopts those arguments here. Both, Bishop’s second,“updated” report filed in by JCS and

the prior report submitted by CHCC are due to be stricken for the reasons stated below.

       First, none of the Defendants have identified a class certification expert in this case. As

argued by CHCC, failure to disclose a class certification expert implicates Rule 37(c)(1), which

provides: “[i]f a party fails to provide information or identify a witness as required by Rule 26(a) or

(e), the party is not allowed to use that information or witness to supply evidence . . . unless the

failure was substantially justified or harmless.” Fed. R. Civ. P. 37(c)(1). For that reason alone, the

reports should be stricken.

       As the Court may know, JCS has identified and formally proffered Brad Bishop as its class

expert in Ray. (Ray Doc. 406). After submitting his first expert report in that case, Mr. Bishop was


                                                  8
      Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 9 of 26



deposed in Ray on September 15, 2016. Thereafter, the Ray plaintiffs moved to strike the Bishop

report6 and his testimony on several grounds, including the fact that Bishop had no knowledge about

JCS’s operation in any court other than the one in which Bishop sat part time as judge. (Ray Doc.

444). Granting the motion in part, the Ray Court entered an order limiting Mr. Bishop’s testimony

to only “the standards for determining indigency or the propriety of trying minors for traffic offenses

in municipal court. . .” (Ray Doc. 632, p. 14-15). The Ray Court also concluded that:

       . . .Bishop has sufficient knowledge to testify about his personal experiences with
       JCS and municipal courts over which he presided. But, Bishop has conceded that he
       has no personal experience with Probation Tracker and that he has not looked at
       Probation Tracker outside of the documents he reviewed for this case. Accordingly,
       Bishop lacks sufficient facts or data to testify about Probation Tracker records or the
       contents of the Probation Tracker data at this time.

(Ray Doc. 632, p. 16).

       In light of these limitations, JCS then submitted in Ray an “updated” expert report from Mr.

Bishop, which is extremely similar to the one submitted to this Court here. (Compare Ray Doc. 696-

696-1-21 to Docs. 156-2, 156-3). In these “updated” reports, Mr. Bishop attempts to overcome his

stated deficiencies in the Ray Court’s ruling but to no avail. Neither the Ray plaintiffs nor the

Plaintiff here have had the opportunity to depose Mr. Bishop on his new findings. Regardless, Mr.

Bishop’s opinions in all of his reports (Docs. 79-2, 79-3, 156-2, 156-3) are due to be stricken, and

none should be considered here.

       A.       Factual Background

       Mr. Bishop is law professor at Cumberland School of Law in Birmingham, Alabama, and

serves part time as city judge for Hoover. In his deposition testimony, he candidly admitted that his



       6
        Docs. 79-2 & 79-3 of this record.

                                                  9
     Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 10 of 26



“expertise” was comprised of his legal opinions and statements of his personal experience serving

as a city judge in Hoover.

               Q. So what you're telling me is that
               10 your expertise really is being able to
               11 describe your own personal experience with
               12 JCS?
               13 A. That's correct.
               14 Q. And your own personal experience
               15 as a municipal court judge?
               16 A. That's correct.
               17 Q. In reading your report, it appears
               18 that you have quoted a great deal of law and
               19 your conclusion on some legal issues. Is that
               20 part of your proposed expertise too?
               21 A. Yes, as they relate to any issues
               22 that might arise in this case.
               23 Q. So if the Judge is looking at
               00036
               1 whether you're an expert or not, he would be
               2 looking at your personal experience with JCS,
               3 your personal experience as a municipal court
               4 judge, and your understanding of the law as it
               5 applies there?
               6 A. To municipal courts, yes.
               7 Q. Anything else –
               8 A. No, that's it.

(Doc. 87-1 at Depo pp. 35-6). Mr. Bishop admitted he was not an expert on all municipal courts in

Alabama, or on Probation Tracker, the JCS system in Alabama, or on private probation companies.

(Doc. 87-1 at Depo pp. 36-37). He did no tests. (Doc. 87-1 at Depo pp. 21-22) He had never used

Probation Tracker and did not know how to use it. (Doc. 87-1 at Depo p. 63) Though he has had

similar positions at Homewood and Pelham, he worked with JCS only at Hoover, where he

acknowledged JCS was used for collections of fines and costs. (Doc. 87-1 at Depo pp. 61,104).

               18 A. I have not. My knowledge is
               19 strictly based on the Hoover Municipal Court


                                               10
     Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 11 of 26



               20 relationship that I had with them.
               21 Q. And, again, that is your personal
               22 experience with –
               23 A. That's right.
               00062
               1 Q. And that's really what you're
               2 drawing on in your expert report here, isn't
               3 it?
               4 A. That's correct.
               (Doc. 441-4 p. 16 at Depo pp. 61-2)

Mr. Bishop also acknowledged that only persons unable to pay their fines when assessed were sent

to JCS and they were then required to pay additional fees. (Doc. 87-1 at Depo p. 103) JCS was only

involved after adjudication. (Doc. 87-1 at Depo p.104) Mr. Bishop acknowledged that he has no

knowledge about any other city courts and has not visited any other city courts (Doc. 87-1 at Depo

p. 93)

               Q. As far as JCS individuals at
               14 Hoover, you've told me that was your level of
               15 experience. Have you been in any other courts
               16 where JCS was operating as well, any other
               17 city court systems?
               18 A. I have not. My knowledge is
               19 strictly based on the Hoover Municipal Court
               20 relationship that I had with them.
               21 Q. And, again, that is your personal
               22 experience with –
               23 A. That's right.
               00062
               1 Q. And that's really what you're
               2 drawing on in your expert report here, isn't
               3 it?
               4 A. That's correct.
               (Doc. 87-1 at Depo pp. 61-2)

He does not know what other judges do. (Doc. 87-1 at Depo p. 135) And, he has no knowledge of

Probation Tracker or the data collected there:



                                                 11
     Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 12 of 26



               Q. As far as the Probation Tracker
               23 use there at Hoover, did you have access to it
               00063
               1 or were you provided access to it?
               2 A. I have never looked at Probation
               3 Tracker, never been asked to, have never
               4 wanted to, have never felt the need to.
               5 Q. So certainly you don't know how to
               6 use it as we sit –
               7 A. That's correct.
               (Doc. 87-1 at Depo pp. 62-3)

Before reading the Ray plaintiffs’ expert report of Peter Coons, Mr. Bishop did not know that

Probation Tracker was used statewide by JCS:

               5 Q. And until you read Mr. Coons'
               6 report, you didn't really know that that JCS
               7 system is used statewide in all of the cities,
               8 did you?
               9 A. I did not.
               10 Q. You know that now?
               11 A. I do now.
               (Doc. 87-1 at Depo p. 105)

He had made no attempt to compare the operations of other courts which used JCS:

               17 Q. (BY MR. EVANS) Mr. Bishop, we're
               18 back on the record after a short break. I
               19 think I know the answer to this, but I want to
               20 make sure I've covered it. Did you do
               21 anything in your review or study of this case
               22 comparing cities statewide where JCS operated?
               23 A. I did not.
               (Doc. 87-1 at Depo p. 103)

He had no idea what data is contained in ProbationTracker, nor what reports are available from it.

(Doc. 87-1 at Depo pp. 23, 62-3, 123) He acknowledged, however, that he would expect the JCS

personnel to have accurately collected the data therein and to follow the training in the manual. (Doc.

87-1 at Depo p. 65)


                                                  12
     Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 13 of 26



               7 Q. Would you expect -- have any
               8 reason to believe that the data they collected
               9 in Probation Tracker would be anything other
               10 than accurate?
               11 A. I would not have any reason to
               12 doubt that.
               (Doc. 87-1 at Depo p. 61)

His initial expert report in Ray was largely written by Mr. Logsdon, JCS’ counsel, which he then

edited.

               15 Q. But the document was presented to
               16 you in a draft format?
               17 A. Correct.
               19 draft up?
               20 A. No, I did not.
               (Doc. 87-1 at Depo p. 46)

He could not identify any method used in arriving at those opinions. (Doc. 87-1 at Depo pp. 76-78)

Instead, he stated he simply read the documents he was given and then stated his opinions as any

lawyer or judge could do. (Doc. 87-1 at Depo p. 77) He was unable to identify anything independent

of himself and his beliefs that could substantiate his opinions. (Doc. 87-1 at Depo pp. 78-9)

               10 Q. After reviewing the items that
               11 were selected for you, did you use any
               12 particular method of analysis in arriving at
               13 your opinions here?
               14 MR. LOGSDON: Object to form.
               15 A. I'm not sure I understand the
               16 question, but -- particular analysis –
               17 Q. (BY MR. EVANS) Any particular
               18 method of analysis?
               19 MR. LOGSDON: Object to form.
               20 A. Again, I'm not sure I understand
               21 the question.
               22 Q. (BY MR. EVANS) Well, typically –
               23 A. Analysis is just me analyzing what
               00077
               1 I read, yes.


                                                13
Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 14 of 26



       2 Q. You reading it and determining
       3 what you thought about it?
       4 A. Right, and -- correct, whether I
       5 thought it was accurate or not.
       6 Q. Was there any particular method
       7 that you looked at that experts would normally
       8 use in coming to the conclusions you did?
       9 A. I'm not sure, again, I understand
       10 the question. If I read something in the
       11 complaint that I thought was inaccurate, then
       12 I would make a note in my mind that that was
       13 inaccurate.
       14 Q. Is that something that any trained
       15 lawyer could do?
       16 A. I would think so.
       17 Q. And any judge could certainly do?

       18 A. I would think so.
       19 Q. There wasn't a particular
       20 scientific method or approach that you applied
       21 in arriving at the opinions that you reached?
       22 MR. LOGSDON: Object to the form
       23 of the question.
       00078
       1 Q. (BY MR. EVANS) You can answer.
       2 MR. LOGSDON: Same objection.
       3 A. No scientific approach, just my
       4 own analysis.
       5 Q. (BY MR. EVANS) And there wasn't
       6 -- for instance, I couldn't go to a book or an
       7 article to find a particular method that you
       8 used in analyzing the data and coming up with
       9 these opinions?
       10 MR. LOGSDON: Object to the form
       11 of the question as to what you could do or you
       12 could find. He's not here to testify to what
       13 you could do and your abilities.
       14 MR. EVANS: That's a speaking
       15 objection. You've made your objection.
       16 Q. (BY MR. EVANS) You can answer.
       17 A. Basically my analysis was based on
       18 my knowledge of the law, my experience, and
       19 that would be, I think, the only correct


                                       14
     Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 15 of 26



               20 answer to your question.
               21 Q. So there's really not anything
               22 independent of yourself or your beliefs that
               23 could substantiate your opinions, is there?
               00079
               1 MR. LOGSDON: Object to form.
               2 A. No.
               (Doc. 87-1 at Depo pp. 76-79)

Mr. Bishop was not familiar with state requirements for probation officers, but acknowledged he was

certain it was more than collecting money like JCS did:

               10 Q. And as far as this probation name
               11 of the company, private probation company, are
               12 you familiar with the requirements of a
               13 probation officer in Alabama?
               14 A. No, but I'm sure it's more than
               15 collecting money.
               16 Q. And that's essentially what JCS
               17 did, wasn't it?
               18 A. That's correct.
               (Doc. 87-1 at Depo p. 91)

After JCS left Hoover, the City of Hoover still allowed payment plans for fines but did not charge

an extra fee. (Doc. 87-1 at Depo p. 92) Mr. Bishop confirmed, however, that while JCS was there,

only persons who could not pay their fines were sent to probation and charged extra fees:

               1 Q. People that could pay in full or
               2 at the point of assessment were never sent to
               3 JCS?
               4 A. That's correct. They were done.
               5 They just had to pay, and that was it.
               6 Q. But if you couldn't pay, you had
               7 to pay JCS extra fees?
               8 A. That is correct, and I made that
               9 clear to them.
               (Doc. 87-1 at Depo p. 103)

He also confirmed that if an individual had no jail sentence to suspend for their “probation,” only



                                                15
     Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 16 of 26



contempt of court could result in jail and then only for five days:

               22 Q. If a person doesn't have an
               21 initial jail sentence adjudicated and suspend-
               22 ed at the point of revocation of a probation,
               23 what are they to serve?
               00124
               1 MR. LOGSDON: Object to form.
               2 A. If there is no suspended jail
               3 sentence?
               5 A. And JCS collects their fees –
               6 Q. Or they're sent –
               7 A. -- or tries to and they cannot and
               8 their probation is revoked -- what's the
               9 question?
               10 Q. What are they supposed to serve as
               11 far as jail sentence?
               12 MR. LOGSDON: Object to form.
               13 A. The maximum, I would think, would
               14 be five days for contempt of court, and that
               15 would be an option –
               16 Q. And you would have to –
               17 A. -- but it's not automatic, yes.
               18 Q. And you would have to make the
               19 appropriate findings of willfulness, the
               20 ability to pay and refusal to pay, wouldn't
               21 you?
               22 MR. LOGSDON: Object to form.
               23 A. Correct.
               00125
               1 Q. (BY MR. EVANS) And those would
               2 have to be in writing, wouldn't they?
               3 A. They should be, yes.
               4 Q. Did you find any of that in this
               5 case concerning any of the plaintiffs?
               6 A. No.
               (Doc. 87-1 at Depo pp. 123-25)

       Despite his prior deposition testimony, however, Mr. Bishop now opines in his “updated”

report submitted here on the capabilities of the entire Probation Tracker system about which he

previously admitted to knowing nothing. Now he states that “JCS does not appear even to have


                                                 16
     Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 17 of 26



records in its system from which one could make an informed decision on indigency status for any

one probationer.” (Doc. 156-2, p. 11) In addition to the grounds stated above, this assertion ignores

the JCS data itself showing employer entries in which over 65,000 probationers have indicia of

poverty listed in the employer data. (Exhibit 1 - employer like Unempl, Disabl or SSI). In fact, Mr.

Bishop personally sent 2,659 people to the JCS payment plan who JCS listed as Unempl, Disabled

or receiving SSI as the person’s Employer (Exhibit 2) despite knowing that JCS was a collection

scheme charging additional, monthly fees for its profit.

                       7 Q. But once JCS came on board, they
                       8 took care of that periodic pay-out procedure?
                       9 A. Correct.
                       10 Q. And as far as this probation name
                       11 of the company, private probation company, are
                       12 you familiar with the requirements of a
                       13 probation officer in Alabama?
                       14 A. No, but I'm sure it's more than
                       15 collecting money.
                       16 Q. And that's essentially what JCS
                       17 did, wasn't it?
                       18 A. That's correct.
                       19 Q. Were you aware that none of the
                       20 people working for JCS were even certified or
                       21 qualified as probation officers under the
                       22 State statute?
                       23 A. I have no reason to doubt that.
                       00092
                       1 Q. After JCS left for whatever the
                       2 reasons were, has Hoover instituted another
                       3 method for people to pay periodically when
                       4 they're unable to pay the full fine?
                       5 A. Yes. We have gone to what we call
                       6 the installment payment plan, and if a defen-
                       7 dant cannot pay at the time of sentencing, we
                       8 offer them the installment payment plan at no
                       9 -- there is no extra cost to it. They sign an
                       10 agreement with me. I ask them how much they
                       11 can pay, and I usually will go with what they


                                                 17
     Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 18 of 26



                      12 say they can pay a month.
                      13 Q. Now, unlike the system under JCS,
                      14 they don't have an additional monthly fee?
                      15 A. There are no additional fees at
                      16 all.
                      17 Q. And do you know that when JCS was
                      18 there there were additional monies paid?
                      19 A. Correct, I'm aware of that.

(Doc. 87-1 at Depo pp. 91,92).

       In his reports, Mr. Bishop does not suggest that he is capable of data analysis for the

extensive data contained in ProbationTracker – only that he can use that program – much like the

JCS employees. That ability does not make him an “expert” in the JCS data across the state anymore

than it would the JCS employee. Were it otherwise, reading a medical text would make the reader

a medical expert. Essentially, JCS proposes allowing him to read its selected documents while being

given the elevated posture of an expert witness. That ability, however, does not extrapolate to his

personal knowledge about the operation of other Alabama courts using JCS about which he has

admitted to have no personal knowledge whatsoever.

       B.      Legal Standard

       The Eleventh Circuit has instructed that, in determining the admissibility of expert testimony,

the court must “engage in a rigorous three-part inquiry,” considering whether:

               (1) the expert is qualified to testify competently regarding the matters
               he intends to address;

               (2) the methodology by which the expert reaches his conclusions is
               sufficiently reliable as determined by the sort of inquiry mandated in
               Daubert [v. Merrell Dow Pharm., Inc., 509 U.S. 579, 113 S.Ct. 2786,
               125 L.Ed.2d 469 (1993) ]; and

               (3) the testimony assists the trier of fact, through the application of
               scientific, technical, or specialized expertise, to understand the


                                                 18
     Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 19 of 26



                evidence or to determine a fact in issue.

Rosenfeld v. Oceania Cruises, Inc., 654 F.3d 1190, 1193 (11th Cir.2011) (citations omitted,

alteration in original). In evaluating the admissibility of proposed expert testimony, “[t]he focus, of

course, must be solely on principles and methodology, not on the conclusions that they generate.”

Daubert, 509 U.S. at 594–95.

        C.      Mr. Bishop’s Opinions Do Not Meet the Daubert Standard.

        To aid in determining reliability under Rule 702, courts look to the non-exclusive factors set

forth in Daubert :

        (1) whether the expert's methodology has been tested or is capable of being tested;
        (2) whether the theory or technique used by the expert has been subjected to peer
        review and publication; (3) whether there is a known or potential error rate of the
        methodology; and (4) whether the technique has been generally accepted in the
        relevant scientific community.

United Fire & Cas. Co. v. Whirlpool Corp., 704 F.3d 1338, 1341 (11th Cir.2013) (citing Daubert,

509 U.S. at 592–95); see also Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 151 (1999)

(“[Daubert's] list of factors was meant to be helpful, not definitive.”). Under Daubert, “no single

factor is necessarily dispositive of the reliability of a particular expert's testimony.” Fed. R. Evid. 702

Advisory Committee's Notes (2000 Amendments) (citations omitted). The notes to Rule 702 make

clear that “[n]othing in [Rule 702] is intended to suggest that experience alone—or experience in

conjunction with other knowledge, skill, training or education—may not provide a sufficient

foundation for expert testimony.” Id. The Rule “expressly contemplates that an expert may be

qualified on the basis of experience. In certain fields, experience is the predominant, if not sole, basis

for a great deal of reliable expert testimony.” Id. But, “[a]s gatekeeper for the expert evidence

presented to the jury, the judge ‘must do a preliminary assessment of whether the reasoning or


                                                    19
     Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 20 of 26



methodology underlying the testimony is scientifically valid and of whether that reasoning or

methodology properly can be applied to the facts in issue.’ ” Chapman v. Procter & Gamble

Distributing, LLC, 766 F.3d 1296, 1306 (11th Cir.2014) (quoting Kilpatrick v. Breg, Inc., 613 F.3d

1329, 1335 (11th Cir.2010)).

       “[T]he proponent of the testimony does not have the burden of proving that it is scientifically

correct,” but must establish “by a preponderance of the evidence, it is reliable.” Allison v. McGhan

Medical Corp., 184 F.3d 1300, 1312 (11th Cir.1999) (citing In re Paoli R.R. Yard PCB Litig., 35

F.3d 717, 744 (3d Cir.1994)). An expert's failure to satisfy any of the four reliability factors

recognized in Daubert is sufficient to preclude the testimony of a causation expert from testifying

at trial. Daubert, 509 U.S. at 593–94.

       Mr. Bishop’s opinions primarily focus on issues of law, which are not appropriate areas for

an expert to opine. As the Eleventh Circuit has stated, “ ‘Domestic law is properly considered and

determined by the court whose function it is to instruct the jury on the law; domestic law is not to

be presented through testimony and argued to the jury as a question of fact.’” United States v. House,

684 F.3d 1173, 1209 (11th Cir.2012) (quoting United States v. Oliveros, 275 F.3d 1299, 1306–07

(11th Cir.2001)). It follows, therefore, that “[a]n expert may not ... merely tell the jury what result

to reach,” and “[a] witness also may not testify to the legal implications of conduct.” Montgomery

v. Aetna Casualty & Surety Co., 898 F.2d 1537, 1541 (11th Cir.1990) (citations omitted, alterations

supplied). Instead, “the court must be the jury's only source of law.” Id. (citations omitted).

       Further, Mr. Bishop did not use any methodology in his opinions. In McCreless v. Global

Upholstery Co., Inc., 500 F.Supp.2d 1350, 1357 (N.D.Ala.2007), the court excluded proposed expert

testimony because “[t]he problem with the methods and procedures behind [the expert's opinion] is


                                                  20
     Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 21 of 26



that, as far as the court can detect, there were no methods or procedures employed.” Id. at 1357. The

same is true here. In fact, Mr. Bishop testified that he did not use any methodology in formulating

his opinions and that any lawyer or judge could look at the data and formulate an opinion. He

candidly admitted that his report consists of his legal opinions together with some statement about

his personal experience as a part time city judge in Hoover.

       C.      Mr. Bishop’s Opinions Do Not Satisfy Rule 702.

       As this Court well knows, expert testimony is also governed by Federal Rule of Evidence

702. Rule 702 provides for the admission of expert testimony when “scientific, technical, or other

specialized knowledge will assist the trier of fact.” In Daubert v. Merrell Dow Pharmaceuticals Inc.,

509 U.S. 579 (1993), the Supreme Court held that scientific expert testimony is admissible only if

the proffered testimony is both relevant and reliable. “[A] district court judge is to act as a

‘gatekeeper’ for expert testimony, only admitting such testimony after receiving satisfactory evidence

of its reliability.” Dhillon v. Crown Controls Corporation, 269 F.3d 865, 869 (7th Cir.2001); see

also U.S. v. Majors, 196 F.3d 1206, 1215 (11th Cir.1999). Rule 702 provides:

       A witness who is qualified as an expert by knowledge, skill, experience, training, or
       education may testify in the form of an opinion or otherwise if:
       (a) the expert's scientific, technical, or other specialized knowledge will help the trier
       of fact
       to understand the evidence or to determine a fact in issue;
       (b) the testimony is based on sufficient facts or data;
       (c) the testimony is the product of reliable principles and methods; and
       (d) the expert has reliably applied the principles and methods to the facts of the case.

Accordingly, under Rule 702, “this [c]ourt has an obligation to screen expert testimony to ensure it

stems from a reliable methodology, sufficient factual basis, and reliable application of the

methodology to the facts.” Whatley v. Merit Distribution Services, 166 F.Supp.2d 1350, 1353



                                                  21
     Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 22 of 26



(S.D.Ala.2001) (citations omitted). Although the inquiry is “a flexible one,” the focus “must be

solely on principles and methodology, not on the conclusions that they generate.” Daubert, 509 U.S.

at 594–95; see McDowell v. Brown, 392 F.3d 1283, 1298 (11th Cir.2004) (recognizing a trial judge

“should meticulously focus on the expert's principles and methodology, and not on the conclusions

that they generate”). “But conclusions and methodology are not entirely distinct from one another”;

neither Daubert, nor Federal Rule of Evidence 702, requires a trial judge “to admit opinion evidence

that is connected to existing data only by the ipse dixit of the expert.” Gen. Elec. Co. v. Joiner, 522

U.S. 136, 146 (1997). The Court's gatekeeping obligation requires that it evaluate a proposed expert's

qualifications in light of what is necessary to explain a particular subject matter to the jury.

       Mr. Bishop’s recitation of his legal opinions and his personal experience in Hoover with JCS

does not satisfy Rule 702:

               9 Q. So what you're telling me is that
               10 your expertise really is being able to
               11 describe your own personal experience with
               12 JCS?
               13 A. That's correct.
               14 Q. And your own personal experience
               15 as a municipal court judge?
               16 A. That's correct.
               17 Q. In reading your report, it appears
               18 that you have quoted a great deal of law and
               19 your conclusion on some legal issues. Is that
               20 part of your proposed expertise too?
               21 A. Yes, as they relate to any issues
               22 that might arise in this case.
               23 Q. So if the Judge is looking at
               00036
               1 whether you're an expert or not, he would be
               2 looking at your personal experience with JCS,
               3 your personal experience as a municipal court
               4 judge, and your understanding of the law as it
               5 applies there?


                                                  22
      Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 23 of 26



                6 A. To municipal courts, yes.
                7 Q. Anything else --
                8 A. No, that's it.

(Doc. 87-1 at Depo pp. 35-6). He also candidly admitted that he simply read the few materials

provided him and then decided what he believed to be true -- something he agreed any lawyer could

do:

                6 Q. Was there any particular method
                7 that you looked at that experts would normally
                8 use in coming to the conclusions you did?
                9 A. I'm not sure, again, I understand
                10 the question. If I read something in the
                11 complaint that I thought was inaccurate, then
                12 I would make a note in my mind that that was
                13 inaccurate.
                14 Q. Is that something that any trained
                15 lawyer could do?
                16 A. I would think so.
                17 Q. And any judge could certainly do?
                18 A. I would think so.
                19 Q. There wasn't a particular
                20 scientific method or approach that you applied
                21 in arriving at the opinions that you reached?
                22 MR. LOGSDON: Object to the form
                23 of the question.
                00078
                1 Q. (BY MR. EVANS) You can answer.
                2 MR. LOGSDON: Same objection.
                3 A. No scientific approach, just my
                4 own analysis.

(Doc. 87-1 at Depo pp. 77-78). Mr. Bishop’s reports and testimony fail to satisfy either Daubert or

Rule 702 and should not be considered by this Court. Mr. Bishop’s limited experience at another city

court, his lack of understanding of JCS’ operations elsewhere, and his lack of knowledge about the

contractual arrangements between the City and JCS preclude him from qualifying as an expert - or

even a fact witness - in this case.


                                                 23
     Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 24 of 26



       The importance of Daubert's gatekeeping requirement cannot be overstated. As the
       Supreme Court framed it in Kumho Tire: “[T]he objective of that requirement is to
       ensure the reliability and relevancy of expert testimony. It is to make certain that an
       expert, whether basing testimony upon professional studies or personal experience,
       employs in the courtroom the same level of intellectual rigor that characterizes the
       practice of an expert in the relevant field.” 526 U.S. at 152, 119 S.Ct. at 1176. The
       district court's role is especially significant since the expert's opinion “can be both
       powerful and quite misleading because of the difficulty in evaluating it.” Daubert,
       509 U.S. at 595, 113 S.Ct. at 2798 (quoting Jack B. Weinstein, Rule 702 of the
       Federal Rules of Evidence is Sound; It Should Not Be Amended, 138 F.R.D. 631,
       632 (1991) (“Weinstein”)). Indeed, no other kind of witness is free to opine about a
       complicated matter without any firsthand knowledge of the facts in the case, and
       based upon otherwise inadmissible hearsay if the facts or data are “of a type
       reasonably relied upon by experts in the particular field in forming opinions or
       inferences upon the subject.” Fed.R.Evid. 703.

Vaughn v. Hyster Co., No. 4:09-CV-570-VEH, 2010 WL 9936530, at *3 (N.D. Ala. Dec. 3, 2010),

aff'd sub nom. Vaughn v. Nacco Materials Handling Grp., Inc., 440 F. App'x 821 (11th Cir. 2011).

In addition to the fact that Defendants did not disclose a class certification expert, Mr. Bishop’s

report and testimony are not only irrelevant to the issues before the Court, both also fail to satisfy

either Daubert or Rule 702. All of the Bishop reports in the record of this matter are therefore due

to be stricken. (Docs. 79-2, 79-3, 156-2, 156-3).

V.     CONCLUSION

       In light of the foregoing, Plaintiff requests that this Court deny Defendants’ Motions to Strike

and to affirmatively strike the Bishop reports contained in the record (Docs. 79-2, 79-3, 156-2, 153),

and for such other further and more general relief to which the Plaintiff may be entitled.

                                               RESPECTFULLY SUBMITTED,


                                               /s G. Daniel Evans
                                               G. Daniel Evans
                                               ASB-1661-N76G
                                               Alexandria Parrish


                                                 24
     Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 25 of 26



                                              ASB-2477-D66P
                                              Maurine C. Evans
                                              ASB-4168-P16T
                                              Attorneys for the Plaintiff
                                              The Evans Law Firm, P.C.
                                              1736 Oxmoor Road, Suite 101
                                              Birmingham, Alabama 35209
                                              Telephone: (205) 870-1970
                                              Fax: (205) 870-7763
                                              E-Mail: gdevans@evanslawpc.com
                                              E-Mail: ap@evanslawpc.com
                                              E-Mail: mevans@evanslawpc.com

                                              Leslie A. Bailey
                                              Brian Hardingham
                                              Public Justice
                                              475 14th Street, Suite 610
                                              Oakland, CA 94612
                                              Telephone: (510) 622-8150
                                              E-Mail: bailey@publicjustice.net
                                              E-Mail: bhardingham@publicjustice.net

                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 12th day of October, 2018, I electronically filed the foregoing
Plaintiff’s Response in Opposition to Defendants’ Motions to Strike (Docs. 156, 157, & 167) with
the Clerk of the Court using the CM/ECF system which will send notification of such filing to the
following:

Shannon L. Holliday, Esquire
Robert D. Segall, Esquire
Richard H. Gill, Esquire
COPELAND, FRANCO, SCREWS & GILL, P.A.
P.O. Box 347
Montgomery, AL 36101-0347

Micheal S. Jackson, Esquire
WEBSTER, HENRY, LYONS, BRADWELL,
COHAN & BLACK, P.C.
P. O. Box 239
Montgomery, AL 36101-0239

F. Lane Finch, Jr., Esquire


                                                25
     Case 2:15-cv-00555-RCL-WC Document 172 Filed 10/12/18 Page 26 of 26



Brian Richardson, Esquire
Swift Currie McGhee and Hiers, LLP
2 North 20th Street, Suite 1405
Birmingham, Alabama 35203

Michael L. Jackson, Esquire
Larry S. Logsdon, Esquire
Wallace, Jordan, Ratliff & Brandt, L.L.C.
P.O. Box 530910
Birmingham, Alabama 35253

Wilson F. Green, Esquire
Fleenor & Green LLP
1657 McFarland Blvd. N., Ste. G2A
Tuscaloosa, Alabama 35406

Kimberly O. Fehl, Esquire
CITY OF MONTGOMERY
Legal Department
Post Office Box 1111
Montgomery, AL 36101-1111


                                                 s/ G. Daniel Evans
                                                 G. Daniel Evans




                                            26
